Citation Nr: 1713595	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO. 08-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa 


THE ISSUES

1. Entitlement to service connection for bilateral knee strains. 

2. Entitlement to service connection for bilateral ankle strains. 


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In September 2012, September 2014, and March 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

In a September 2016 statement, the Veteran through his representative argued that compliance with the March 2015 Remand has not been achieved. Specifically, the representative contends that the March 2015 Remand "ordered the [VA] examiner and [RO] to review [the] Veteran's medical records since October 2011." However, the March 2015 Remand requested that the RO "readjudicate the claims, with specific consideration of the evidence submitted by the Veteran's representative after the issuance of the February 2013 supplemental statement of the case." This action was completed by the RO in the October 2015 Supplemental Statement of the Case. Accordingly, compliance with the March 2015 Remand has been achieved, and the claims are ready for appellate consideration. 

In the same September 2016 statement, the Veteran's representative indicated that a July 2016 Privacy Act request for the contents of the Veteran's claims file had not been fulfilled, which prevented the representative from effectively advocating for the Veteran. The representative also requested a period of 90 days within which to submit additional evidence and argument in support of the appeal. In October 2016, the Board fulfilled the representative's Privacy Act request. In December 2016, the Board granted the representative's request for a 90-day extension; however, no additional evidence or argument has been received. 


FINDINGS OF FACT

1. The Veteran has current diagnoses of bilateral knee and ankle strains. 

2. The Veteran's current bilateral knee strain disability was not incurred in service nor is it otherwise related to active service.

3. The Veteran's current bilateral ankle strain disability was not incurred in service nor is it otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral knee strains have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).

2. The criteria for service connection for bilateral ankle strains have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided notice to the Veteran in June 2011, prior to the initial adjudication of the claims in February 2012. The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. The June 2011 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service treatment records, VA examination reports, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in December 2011, November 2012, and December 2012. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide an examination, it must ensure that the examination performed and opinions provided are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). While the Board previously found the December 2011 VA examination inadequate, the December 2012 VA examination is adequate to adjudicate the appeal. The medical opinion evidence considered all the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4). Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

In a November 2015 statement, the Veteran through his representative argued that the Veteran was entitled to a new VA examination as his condition has deteriorated since the December 2012 VA examination. The representative noted that "a re-examination is appropriate, and, in fact, absolutely required to verify severity of a disability based on evidence which indicates a material change in the disability. See November 2015 Statement; see also 38 C.F.R. § 3.327(a). However, the continued existence of the Veteran's disabilities is not in question and the current severity of the disabilities is irrelevant to the issue of service connection. As discussed below, in-service injuries and current disabilities have been recognized, but a nexus between the two has not been established. The December 2012 VA examination is adequate to adjudicate the appeal; therefore, a new examination is not needed. 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection for Bilateral Knee and Ankle Strain Disabilities

The Veteran contends that he currently experiences bilateral knee and ankle disabilities that are the direct result of multiple jumps from a helicopter during service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran demonstrates current bilateral knee and ankle disabilities. Following VA examination in December 2011, November 2012, and December 2012, the VA examiners diagnosed bilateral knee and ankle sprains. During the December 2012 VA examination, the Veteran reported pain primarily with cold and damp weather and a sense of instability while climbing stairs. 

Service medical records do not reflect in-service injuries to the Veteran's knees or ankles. However, the Veteran reported that he sustained injuries to his knees and ankles during multiple parachute jumps during service in Vietnam. Specifically, in a May 2011 statement, he indicated his belief that his knee and ankle conditions were related to multiple jumps from a helicopter at a height of eight-to-ten feet with a 70-80 pound pack on his back over the course of eight months. He reported that he incurred sprain injuries during service, but "walked [them] off" without receiving treatment. 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). The Veteran's Report of Separation from the Armed Forces (DD Form) 214 reflects that his Military Occupational Specialty was Light Weapons Infantryman. The Veteran was awarded, among other commendations, the Purple Heart, the Combat Infantryman's Badge, the Vietnam Service Medal, the Vietnam Campaign Medal, and the Air Medal. Service medical and personnel records reflect that he was assigned to B Company, 5/7 Cavalry, 1st Cavalry Division, and that he sustained a gunshot wound to the right shoulder in a firefight near Tam Ky, Vietnam. This evidence demonstrates that the Veteran participated in combat with the enemy. His stated injuries to his knees and ankles for multiple helicopter jumps are consistent with the circumstances, conditions, or hardships of such combat service. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Thus, the evidence establishes the existence of an in-service injury. 

After a review of all the lay and medical evidence, however, the preponderance of the evidence is against a finding that the Veteran's current knee and ankle disabilities were incurred during, or the result of, his military service, to include the reported in-service injuries sustained as a result of repeated helicopter jumps. 

In the December 1966 Report of Medical History form completed at service entrance, the Veteran reported "foot trouble." The service physician noted that the Veteran reported arch pain that required wearing special shoes prior to service, but he reported no current symptoms. 

The November 1968 service separation examination report reflects a normal examination of the lower extremities. The service physician noted no defects or diagnoses. In the accompanying Report of Medical History form, the Veteran reported "cramps in [his] legs" and "foot trouble," but denied a "'trick' or locked knee." The service physician noted that the Veteran reported cramps in his legs only after sitting on his legs for a prolonged period of time. In the same Report of Medical History form, the Veteran reported "severe tooth or gum trouble," "soaking sweats," "any reaction to serum, drug, or medicine," "rupture/hernia," "boils," and "car, train, sea, or air sickness." The Veteran did not report any knee or ankle injury sustained during service or any residual knee or ankle symptoms. 

Significantly as it shows evidence of a significant lapse of time between service and onset of symptoms, a July 2006 private treatment record reflects that the Veteran reported "doing quite a bit of exercise as far as walking." He also reported that he "has not experienced any pain or problems with his exercise."

An August 2006 private treatment record reflects that the Veteran requested medical clearance to begin running following cardiac catheterization. The private clinician noted that the Veteran "usually walks a bit and then he will run a little bit." 

An October 2006 VA treatment record reflects that the Veteran started jogging daily and has tolerated activity. 

A February 2007 VA treatment record reflects that the Veteran reported walking three to four miles per day for exercise. 

An August 2008 VA treatment record reflects that the Veteran reported right knee and bilateral foot pain with walking. The VA physician did not perform an examination and did not provide an assessment or diagnosis. 

Upon VA examination in December 2011, the Veteran reported bilateral ankle pain for many years and longstanding knee pain due to jumping out of helicopters during his service. The VA examiner diagnosed bilateral ankle and bilateral knee sprains. The VA examiner found no arthritis in the ankles and knees, but noted possible old mild bilateral medial malleolus trauma. Following examination, the VA examiner opined that the bilateral knee and ankle strain disabilities were less likely than not incurred during service as the result of numerous helicopter jumps. 

The VA examiner noted a lack of medical documentation of symptoms or treatment for an ankle or knee condition for more than 40 years following service separation. The VA examiner indicated that "one would imagine that if the knees and ankles were so painful, then at least some health care would have been sought after so many years." Following review of contemporaneous X-ray results, the VA examiner indicated that "one would have expected much more in the way of findings concerning any degenerative change, esp[ecially] after so many years after repetitive injury." 

In September 2012, the Board found the December 2011 VA examiner's opinion insufficient for adjudication purposes. Specifically, the Board found the VA examiner's opinion inadequate because the VA examiner based his opinion solely on the lack of a continuity of treatment between his military service and his current symptoms. Instead, the Board noted that "symptoms, not treatments, are the essence of continuity of symptomatology." See Barr, 21 Vet. App. at 308 (citing Savage v. Gober, 10 Vet. App. 488, 496 (1997)). Accordingly, the Board requested a new medical opinion be provided in consideration of the Veteran's reported of chronic knee and ankle symptoms despite the lack of documented treatment. 

Upon VA examination in November 2012, the Veteran reported longstanding bilateral knee and ankle pains. The VA examiner diagnosed bilateral ankle and bilateral knee sprains. The VA examiner noted the December 2011 X-ray results that documented a lack of arthritis in the ankles and knees, but noted a possible old mild bilateral medial malleolus trauma. No medical opinion was provided by the examining physician. 

Upon VA examination in December 2012, the Veteran reported bilateral knee and ankle pain for more than 30 years, which he attributed to more than 60 jumps out of a helicopter during service. He reported no knee or ankle injuries that required evaluation or treatment during active duty or in the intervening years. He reported pain primarily with changes in the weather and some instability while climbing stairs. The Veteran reported managing his current symptoms with over-the-counter aspirin medication. The VA examiner diagnosed bilateral ankle and bilateral knee sprains, and noted normal knee and ankle X-ray results. 

Following examination, the VA examiner opined that it is less likely than not that the Veteran's current knee and ankle sprain disabilities were the result of his in-service helicopter jumps. The VA examiner noted the Veteran's contentions that he has experienced pain for more than 30 years, but indicated that his symptoms were described as mild and did not preclude his employment as a postal clerk for 30 years. The VA examiner also noted essentially normal X-ray results without evidence of arthritic changes. The VA examiner then opined that "if substantial injury had occurred during his combat jumps, ... it [is] very unlikely than his X-rays would appear as benign as they do today or that he would have tolerated [more than 30] years of manual labor ... without a single evaluation" for knee or ankle pain. The VA examiner reiterated that "any injury sustained in the Vietnam era would have some radiographic change by now. ... [H]is X-rays are basically normal and should show some evidence of injury from repetitive trauma from 40 years ago" if his current symptoms were related to his combat jumps in Vietnam. 

Based on the above, the preponderance of the evidence is against a finding that the Veteran's knee and ankle disabilities began during service or are otherwise related to service. As detailed above, the occurrence of in-service injuries and the presence of current disabilities have been established; however, the preponderance of the evidence is against a finding that the current disabilities are the result of the in-service injuries. 

The Veteran has described "longstanding" knee and ankle pain for more than 30 years. The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. While service connection may be granted on a presumptive basis for certain chronic disabilities based on a finding of continuity of symptomatology since service, muscular strains are not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms or "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In contrast, degenerative or traumatic arthritis is a "chronic disease"; however, all three VA examiners specifically denied the presence of degenerative changes upon X-ray examination of the Veteran's knees and ankles. 

Moreover, to the extent that the Veteran has reported recurrent symptoms for more than 30 years, these contentions are inconsistent with private and VA treatment records that do not reflect any such symptoms. Specifically, in several private and VA treatment records, the Veteran reported walking and running for exercise, including in February 2007, when he reported walking three to four miles a day. A July 2006 private treatment record specifically indicated that the Veteran reported no pain or problem with his exercise regimen. See also October 2006 VA Treatment Record. 

The Board finds it unlikely that the Veteran would report such a level of exercise without reporting any knee or ankle symptoms if he had been experiencing the longstanding pain that he reported during the VA examinations. See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7)). Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of notation in a record may be considered if it first shown that the record is complete and also that the fact would have been recorded had it occurred). Accordingly, the Board affords the Veteran's statements that he has experienced recurrent pain since service no probative value. See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a claimant's statements, it may consider whether self-interest may be a factor in making such statements); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (holding that, in weighing credibility of lay evidence VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness).

In February 2014, the Veteran's representative submitted two research study articles regarding the incidence of injuries sustained during parachute jumping. In an attached statement, the representative noted that the article entitled "Parachuting Injuries: A Study of 110,000 Sports Jumps" documented 176 injuries as a result of the 110,000 parachute jumps, with 85 injuries to the ankle and nine injuries to the knee. The representative also noted that the second article entitled "Military Parachuting Injuries: A Literature Review" noted that knee and ankle injuries are conditions with which paratroopers suffer. The representative concluded "in like manner, it is likely someone who participated in 60-plus combat jumps would suffer [knee and] ankle injuries."
 
The Board has reviewed the research articles submitted by the Veteran's representative. Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). However, the submitted research articles discuss only the incidence of injuries sustained during parachute jumps; the articles do not discuss long-term sequelae of parachute jump injuries. As discussed above, the occurrence of an in-service injury sustained during parachuting has been established by the Veteran's own statements. Moreover, these articles are not accompanied by an opinion from a medical professional. Therefore, this evidence is not material as to the issue of whether the Veteran's current knee and ankle disabilities were caused by or the result of any in-service injury sustained while parachute jumping. 

The December 2012 VA examiner opined that the Veteran's current disabilities were less likely than not related to his military service, to include any injuries sustained during multiple jumps from helicopters. The VA examiner specifically considered the Veteran's statements that he sustained knee and ankle sprains as a result of the helicopter jumps and that he has experienced recurrent pain since service. However, in finding that the current disabilities were likely not related to service, the VA examiner noted a lack of structural changes upon X-ray that one would expect had the Veteran experienced a significant enough injury during service to result in his current disabilities. See also December 2011 VA Examination Report. In essence, the VA examiner noted the Veteran's reports of in-service injuries, but found the lack of documented treatment during service and the lack of corresponding degenerative changes upon X-ray examination 40 years later as indicating that any in-service injury sustained by the Veteran would have been of insufficient severity to be the cause of his current disabilities. 

The December 2012 VA examination report provides medical opinion evidence that weighs against the Veteran's claims. The opinion is competent and probative evidence. The VA examiner reviewed the claims file, interviewed the Veteran, performed an appropriate examination, and provided a medical opinion supported by well-reasoned rationale. There are no conflicting competent medical opinions of record.

Absent competent, credible, and therefore probative evidence of a nexus between the Veteran's knee and ankle disabilities and his active service, service connection may not be established. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

The preponderance of the evidence is against the claims of service connection, and the claims must be denied. Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee strain disability is denied. 

Service connection for a bilateral ankle strain disability is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


